Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In response to the amendments received May 19, 2021, the amendments are entered.  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sean Johnson on September 3, 2021.  
The application has been amended as follows: 

1.	(Currently Amended) A method for determining a suggested hair care product for gloss enhancement of hair, comprising:
illuminating at least one hair with light, wherein said at least one hair is arranged to extend along a cylinder support with a plurality of adjacent hair sections arranged perpendicular to a cylinder axis;
during illumination, capturing a digital image of the at least one hair by a portable camera; 
determining, via a processor, a gloss value of the hair from a multi-stage gloss scale based on a brightness of the digital image, by examination of the digital image that includes transforming the digital image into a color space that includes a brightness parameter;
determining, via the processor, the suggested hair care product for gloss enhancement from a plurality of hair care products for gloss enhancement, wherein each of the plurality of hair care products for gloss enhancement has an associated gloss enhancement level, and wherein determining of the suggested hair care product for gloss enhancement is based on the 
outputting, via an output device, the suggested hair care product for gloss enhancement, via instructions provided to the output device by the processor;
wherein:
	the light is linearly polarized, with an oscillation plane of the polarized light running along the cylinder axis;
the step of determining the gloss value of the hair comprises determining the gloss value of the hair based on a brightness ratio of reflected to diffuse scatter of the digital image, and based on a table of known values of gloss values of hair correlated with brightness ratios of reflected to diffuse scatter; and
the outputting comprises outputting, via instructions provided by the processor to a display screen of a smart phone, the suggested hair care product for gloss enhancement.
	
2.	(Cancelled).

3.	(Currently Amended) The method according to claim 1,
	wherein the determining of the gloss value of the hair further comprises determining a maximum brightness value in a hair region of the digital image and assigning the maximum brightness value to a gloss value.

4.	(Currently Amended) The method according to claim 1,
	wherein the determining of the gloss value of the hair further comprises determining a gloss area in a hair region of the digital image, summing gloss brightness values of all image elements in the gloss area, and assigning the sum to a gloss value.

5.	(Previously Presented) The method according to claim 1, further comprising:


6.	(Previously Presented) The method according to claim 1,
	wherein the illuminating of the at least one hair is effected by a light source which together with the portable camera is part of an integrated portable device.

7.	(Previously Presented)  The method according to claim 1, further comprising:
	arranging the hair on the cylindrical support.

8.	(Previously Presented) The method according to claim 1,
	wherein the digital image is parameterized in a color space having brightness as a parameter.

9.	(Cancelled).

10.	(Previously Presented) The method according to claim 1, further comprising:
initiating an online ordering process of the suggested hair care product and/or providing an indication of where the identified hair care product is available.

11.	(Currently Amended) A device for determining a suggested hair care product for gloss enhancement of hair, comprising:
	a light source for illuminating at least one hair with light, wherein the at least one hair is arranged extending along a cylinder support with a plurality of hair sections arranged side by side are perpendicular to a cylinder axis;
a portable camera for capturing a digital image of the at least one hair during illumination; 
an output device; and

determine a gloss value of the hair from a multi-stage gloss scale based on a brightness of the digital image by examination of the digital image that includes transforming the digital image into a color space that includes a brightness parameter;
determine the suggested hair care product for gloss enhancement from a plurality of hair care products for gloss enhancement, wherein each of the plurality of hair care products for gloss enhancement has an associated gloss enhancement level, and wherein determining of the suggested hair care product for gloss enhancement is based on the determined gloss value, and wherein a hair care product with a higher gloss generation level is suggested for hair with a lower gloss value; and
provide instructions for outputting, to the output device, the suggested hair care product for gloss enhancement;
wherein the output device is configured to output the suggested hair care product for gloss enhancement in accordance with the instructions provided to the output device by the processor;
wherein the light emitted from the light source is linearly polarized, with an oscillation plane of the polarized light running along the cylinder axis; and
wherein the portable electronic data processing device is configured to:
determine the gloss value of the hair based on a brightness ratio of reflected to diffuse scatter of the digital image, and based on a table of known values of gloss values of hair correlated with brightness ratios of reflected to diffuse scatter; and
provide the instructions for outputting, to a display screen of a smart phone, the suggested hair care product for gloss enhancement.

12.	(Previously Presented) The device according to claim 11,
	wherein the portable camera and the data processing device are part of an integrated portable device.

13.	(Previously Presented) The device according to claim 12,


14.	(Currently Amended)  The device according to Claim 12, 
	wherein the integrated portable device comprises a smartphone[[,]] or tablet 

	15. – 17.  (Cancelled).
	18.	(Currently Amended)  The method of Claim 1, wherein the step of determining the gloss value of the hair further comprises determining the gloss value of the hair based on a maximum brightness value of the digital image.
	19. – 20.  (Cancelled).

	21.	(Currently Amended The method of Claim 1, wherein the outputting further comprises outputting, via instructions provided by the processor to a loudspeaker, the suggested hair care product for gloss enhancement.

							

Allowable Subject Matter
Claims 1, 3-8, 10-14, 18, 21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The closest prior art on record, Lefaudeaux et al. teaches New Luster Formula for the Characterization of Hair Tresses using Polarization Imaging.  However, Lefaudeaux et al. does not explicitly teach the claimed limitations set forth in ‘777.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS W. CASEY
Primary Examiner
Art Unit 3684



/ALEXIS M CASEY/Primary Examiner, Art Unit 3684